                               Case 20-13138   Doc 41       Filed 08/25/20   Page 1 of 2
Entered: August 25th, 2020
Signed: August 24th, 2020

SO ORDERED




                                    UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MARYLAND (BALTIMORE)

          IN RE:                                        )
                                                        )
          WILLIAM P. LEISHEAR                           )        CASE NO. 20-13138-MMH
          and                                           )        (CHAPTER 7)
          ERIN L. LEISHEAR,                             )
                                                        )
                             DEBTORS.                   )
                                                        )

                  ORDER AUTHORIZING EMPLOYMENT OF BK GLOBAL REAL ESTATE
                             SERVICES PURSUANT TO 11 U.S.C. § 327
                   THIS MATTER came before the Court pursuant to the Trustee’s Application to Employ

         BK Global Real Estate Services and ExecuHome Realty pursuant to 11 U.S.C. § 327. The Court,

         having reviewed the Application to Retain BK Global Real Estate Services and ExecuHome

         Realty, finds that BK Global Real Estate Services and ExecuHome Realty hold no interest adverse

         to the estate, and are disinterested parties as required by 11 U.S.C. §327(a), and having determined

         that the employment of a real estate broker and agent is necessary and in the best interest of the

         estate, does:

         ORDER THAT:




                                                            1
         114693\000008\4811-2400-8646.v1
                      Case 20-13138       Doc 41    Filed 08/25/20     Page 2 of 2




         1.        The Trustee is authorized to employ BK Global Real Estate Services and

ExecuHome Realty, as real estate broker and agent of the estate. for the purpose of marketing and

selling the real property located at:

              426 BOSTONIAN WAY HAVRE DE GRACE, MD 21078

                   Parcel Number: 06-066151
                   Tax ID: 066151
                   Zoning: R2
                   City/Municipality/Township: HAVRE DE GRACE
                   Census Tract: 240253063.003008
                   Carrier Route: R007
                   Abbreviated Description: DIST:06 CITY/MUNI/TWP:HAVRE DE GRACE
                   LOT 985 3360 SF 426 BOSTONIAN WAY BULLE ROCK PT 117/79 MAP
                   REF:44 3D 707
         2.        The employment is effective as of the entry of this order.

         3.        Compensation to BK Global Real Estate Services and Execuhome Realty shall be

paid and expenses reimbursed as awarded by the Court upon proper application or in conjunction

with an Order entered by the Court approving the sale of the real property at issue

         IT IS SO ORDERED

cc:      Michael Charles Bolesta mbole@gebsmith.com
         Rasneek Gujral rgujral@reesbroome.com, sstewart@reesbroome.com
         Patricia B. Jefferson bktrustee@milesstockbridge.com, MD68@ecfcbis.com
         Stephen A. Metz smetz@offitkurman.com, mmargulies@offitkurman.com
         Brittany Marie Taylor btaylor@rascrane.com



                                           END OF ORDER




                                                    2
114693\000008\4811-2400-8646.v1
